COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-18-00069-CV


CARTER WIND ENERGY AND                                          APPELLANTS
TEXAS CENTRAL RESOURCES
LLC

                                           V.

ERWIN LEE HARVEY, SR. AND                                        APPELLEES
JAY WARNE CARTER, JR.

                                      ----------

          FROM THE 78TH DISTRICT COURT OF WICHITA COUNTY
                     TRIAL COURT NO. 181,517-B

                                      ----------

                         MEMORANDUM OPINION 1

                                      ----------

      On February 23, 2018, Appellants Carter Wind Energy and Texas Central

Resources LLC filed a notice of their intent to appeal the trial court’s order

approving the receiver’s report of sale.



      1
       See Tex. R. App. P. 47.4.
      On April 4, 2018, Appellee Erwin Lee Harvey, Sr. filed a motion to dismiss

the appeal as moot, for lack of standing, and for lack of capacity. More than ten

days have passed and Appellants have not responded to the motion. See Tex.

R. App. P. 42.3(a).

      In the motion, Harvey’s counsel certified that his attempts to contact

Appellants’ counsel to determine if they were opposed to the dismissal were

unsuccessful. Additionally, the clerk of this court has contacted the law office for

Appellants’ counsel to inquire the same but has received no response.

Accordingly, the appeal is dismissed. Id.

                                                   PER CURIAM

PANEL: SUDDERTH, C.J.; WALKER and GABRIEL, JJ.

DELIVERED: May 24, 2018




                                         2